Citation Nr: 1215645	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-40 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, including service in the Republic of Vietnam.  He had additional service in the Army National Guard of Tennessee.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the benefits sought on appeal.

In a June 2011 decision, the Board denied the Veteran's claims of entitlement to service connection for a kidney disorder and for an eye disorder, and remanded his claims of entitlement to service connection for left ear hearing loss and for left ear tinnitus to the RO via the Appeals Management Center (AMC), in Washington, D.C.

For the reasons described below, this appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to service connection for left ear hearing loss and left ear tinnitus as a result of his active service, and/or as a result of his subsequent service in the Army National Guard.

At the outset, the Board notes that the June 2011 remand directives focused on scheduling the Veteran for a VA audiological examination in order to determine the nature and etiology of his claimed hearing loss and tinnitus disabilities.  The Veteran was afforded a VA audiological examination in August 2011.  The examiner, however, did not provide results of audiometric testing or an opinion with respect to the Veteran's hearing loss claim.  Rather, the examiner indicated in the examination report that a medical opinion was not offered due to a lack of suitable results.  She indicated that the inter-test consistency was poor and therefore, was not suitable for rating purposes.  She further indicated that the Veteran was not able and/or willing to provide accurate test results.  Finally, she indicated that the Veteran should not, in her opinion, be referred back to the clinic for further testing for his claim.  

Based on the examiner's statement, the AMC, in the December 2011 supplemental statement of the case, indicated that the Veteran's claims were denied primarily because he refused to cooperate during his VA audiological examination.  The Board, however, observes that the examination report did not specifically indicate that the Veteran was unwilling to cooperate during his audiological examination.  Further, even if the Veteran was less than cooperative during the examination, as his representative has argued, 38 C.F.R. § 4.23 provides, in relevant part, that "...an antagonistic, critical, or even abusive attitude on the part of a claimant should not in any instance influence the officer in the handling of the case.  Fairness and courtesy must at all time be shown to applicants by all employees whose duties bring them in contact, directly or indirectly, with the Department's claimants."  

Moreover, the Board observes that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011)); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, this case must be remanded in order for the Veteran to be afforded a new VA audiological examination to determine the nature and etiology of his claimed left ear hearing loss and left ear tinnitus.

The Board finds it prudent to remind the Veteran that VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, or to cooperate with the examiner in his or her effort to provide an adequate VA examination, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2011). More specifically, if the Board is left to decide the claim without the benefit of adequate examination results, because the current record does not contain sufficient evidence of current impairment, the claim may be subject to denial solely on the basis of a lack of evidence in the record.

The June 2011 remand directives additionally focused on determining the Veteran's exact dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and obtaining any additional service treatment records (STRs) for his National Guard service.  While the RO/AMC complied in part with the remand directives by obtaining copies of the Veteran's service personnel records (SPRs) from the Defense Personnel Imaging System (DPRIS), by requesting additional service treatment records through the National Personnel Records Center (NPRC), and by requesting that the Veteran provide information regarding the National Guard unit that he was assigned to and his dates of service, it appears from the record that the RO/AMC did not fully comply with additional remand directives pertaining to verifying the Veteran's National Guard service.  For example, the RO/AMC was additionally directed to obtain verification of all pay and other benefits provided to the Veteran with respect to his Army National Guard service from the Defense Finance and Accounting System (DFAS).  If notification were received that the requested records were not available, documentation of this was to be associated with the claims file.  A review of the claims file, however, reveals no indication that the Veteran's records were requested from the DFAS.  The Board observes that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, this case must also be remanded in order for the Veteran's records to be requested from the DFAS.

Additionally, the Board finds that an additional attempt should be made to obtain any additional STRs pertaining to the Veteran's National Guard Service, in order to ascertain whether any further documentation exists related to the Veteran's hearing loss and tinnitus claims.  To this end, the RO/AMC should request any available STRs from the Tennessee Adjutant General's office, the Veteran's last assigned National Guard unit, and from any additional relevant source.  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran VA treatment records have addressed his claimed hearing loss and tinnitus, and records of his VA care, dated since December 2009, have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed left ear hearing loss and left ear tinnitus, dated since December 2009, from the VA Health System in Nashville, Tennessee.

2.  Contact the Tennessee Adjutant General, the Veteran's National Guard unit, and any other relevant source of records, to request any available service treatment records corresponding to all periods of the Veteran's National Guard service.  If any requested records are not available, a negative reply is required.

3.  Attempt to verify the exact dates that the Veteran served on ACDUTRA or INACDUTRA during his years of National Guard service.  To this end, contact the Defense Finance and Accounting Service (DFAS), and the Veteran's National Guard unit, the Tennessee Adjutant General's Office, and/or any other relevant source of records.

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

(a) The specific dates (not retirement points) for all of the Veteran's periods of ACDUTRA and INACDUTRA during his National Guard service.

(b) The dates in which the Veteran was paid for ACDUTRA or INACDUTRA during his National Guard service.

(c) Copies of the Veteran's Leave and Earning Statements during his National Guard service.

If any of these records cannot be obtained, this should be so noted.

4.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed left ear hearing loss and left ear tinnitus.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left ear hearing loss and/or left ear tinnitus had its clinical onset during active service, including any verified periods of active duty for training during his National Guard service, or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the Veteran's military noise exposure and the evidence of record that he suffered from an ear ache in September 1970, during his active service, and was found to have bilateral hearing loss in a January 1996 periodic examination during his National Guard service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.

6.  Finally, readjudicate the Veteran's claims on appeal.  If any of his claims remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


